DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on 11/8/21.

The application has been amended as follows: 
Claims 11-17, 20, 21: Cancelled.
Claim 18: The feeder of claim 8 height 
Claim 19: The feeder of claim 8 height 
Pertinent Prior Art
Kim, Vanzo, and Crocker are cited as pertinent prior art. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record are Conrad, Clavelle, Sikora. While Conrad and Clavelle both disclosed removable feed throats/inserts that narrowed like a funnel as material traveled downward through them, neither disclosed the width decreased at an increased rate in the axial direction along the entire length of opening within the same plane. Clavelle did disclose decreasing width in the same plane at a constant rate for a portion of the opening [Fig 3C], Kim disclosed decreasing at an increased rate for a portion of the opening [Fig 2], Vanzo demonstrated narrowing a width in an extruder device at constant rate for the entire length [Fig 3], none of these references disclosed decreasing the width at an increased rate the entire length of the opening. While Sikora noted that width generally is a results effective value, it . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742